Case: 20-30581     Document: 00516089114         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 10, 2021
                                No. 20-30581
                                                                   Lyle W. Cayce
                            consolidated with
                                                                        Clerk
                                No. 21-30410
                              Summary Calendar


   Mark Hanna,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CV-20
                           USDC No. 2:20-CV-1502


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          This consolidated appeal involves two nearly identical lawsuits. Both
   lawsuits arose from Plaintiff’s claim under the Federal Tort Claims Act


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30581      Document: 00516089114           Page: 2    Date Filed: 11/10/2021




                                     No. 20-30581
                                     c/w 21-30410

   (“FTCA”), in which he alleged that a misrepresentation by a federal docket
   clerk in a prior action caused him damages. In the first suit, the district court
   (Hicks, C.J.) denied his motion for leave to amend his complaint, denied his
   subsequent Rule 60(b) motion for reconsideration of that denial, and
   dismissed his FTCA claim for lack of subject matter jurisdiction due to
   failure to exhaust his administrative remedies. In the second suit, the district
   court (Doughty, J.) dismissed his FTCA claim for lack of subject matter
   jurisdiction under the FTCA’s misrepresentation exception.              For the
   following reasons, we AFFIRM both judgments.
          The FTCA provides a limited waiver of sovereign immunity, allowing
   suit in federal court only when the plaintiff files an administrative claim with
   the appropriate federal agency within two years after such claim accrues, and
   the plaintiff either (1) obtained a written denial, or (2) did not receive a
   response within six months. See 28 U.S.C. § 2675(a); Price v. United States,
   69 F.3d 46, 54 (5th Cir. 1995), on reh’g in part, 81 F.3d 520 (5th Cir. 1996).
   Under the FTCA’s misrepresentation exception, the FTCA’s limited waiver
   of sovereign immunity does not apply to claims that arise out of alleged
   misrepresentations. See 28 U.S.C. § 2680(h); Life Partners Inc. v. United
   States, 650 F.3d 1026, 1031 (5th Cir. 2011).
          Plaintiff failed to exhaust his administrative remedies. The record
   reflects that Plaintiff made two administrative claims—one in 2018, and the
   other in 2019. The record also reflects that (a) no administrative agency—
   let alone the proper one—ever received his 2018 claim, and (b) he filed his
   suit in federal district court prior to receiving a written denial of his 2019
   claim or the expiration of six months after filing same.
          Moreover, the FTCA’s misrepresentation exception bars Plaintiff’s
   FTCA claim. His claim is necessarily predicated on an injury—if there was
   one—that arose from an alleged misrepresentation by a federal docket clerk.




                                          2
Case: 20-30581         Document: 00516089114               Page: 3      Date Filed: 11/10/2021




                                            No. 20-30581
                                            c/w 21-30410

   This clearly falls within the scope of the FTCA’s misrepresentation
   exception, to which the FTCA’s limited waiver of sovereign immunity does
   not apply. Life Partners Inc., 650 F.3d at 1031–34.
           Finally, the district court did not abuse its discretion in denying
   Plaintiff’s Rule 60(b) motion to reconsider its order denying him leave to
   amend his complaint.1           Plaintiff initially requested leave to amend his
   complaint to add four federal judges—the district judge who dismissed his
   § 1983 lawsuit from 2015, and the three Fifth Circuit judges who affirmed
   that decision. His proposed amended complaint sought to assert Bivens
   claims against the federal judges for injunctive and declaratory relief. But
   these claims have no legal basis; unsatisfied litigants may not collaterally
   attack a prior judgment by suing the judges who issued the decision in the
   prior case. See, e.g., Lyons v. Sheetz, 834 F.2d 493, 495 (5th Cir. 1987).
                                        *        *         *
           Judgments AFFIRMED; appeals DISMISSED.




           1
             We review orders denying motions for leave to amend, and orders denying
   motions for Rule 60(b) relief, for abuse of discretion. Lampkin v. UBS Fin. Servs., Inc., 925
   F.3d 727, 733 (5th Cir. 2019) (appellate review of denial of motion for leave to amend);
   Warfield v. Byron, 436 F.3d 551, 555 (5th Cir. 2006) (appellate review of denial of Rule 60(b)
   motion).




                                                 3